Ireland, J.
We granted the application of the Workers’ Compensation Trust Fund (Fund) for further appellate review in this case. The Appeals Court affirmed the decision of a single justice who had affirmed a decision of the reviewing board of the Department of Industrial Accidents (board) holding that, where claims are filed by workers’ compensation insurers for reimbursement pursuant to G. L. c. 152, § 37, and the worker sustained an injury while the 1985 version of the statute was in effect, no statute of limitations applies to the claim. Oakes’s Case, 67 Mass. App. Ct. 81, 82 (2006).
This case was paired for argument with Alves’s Case, ante *191171 (2008), because it raised the same issue.1 For the reasons set forth in the decision in Alves’s Case, supra, released today, we affirm the decision of the board.

So ordered.


In its brief to the Appeals Court in Oakes’s Case, 67 Mass. App. Ct. 81 (2006), the Fund did not raise the issue of borrowing a statute of limitations from an analogous statute. Therefore the argument is waived in this case. Moreover, in its brief, the Fund does not argue that the Appeals Court’s sole ground for rejecting Oakes’s appeal, that the two-year statute of limitations contained in the 1991 amendment to G. L. c. 152, § 37, should apply to the 1985 version of the statute, is erroneous.